Bell, P. J., and Atkinson, J.,
who dissent from the ruling announced in the sixth headnote and the corresponding division of the opinion.
Bell, Presiding Justice. Understandin'g that the constitution*675ality of the charter provision is not involved, and therefore that we are expressing no opinion either way on that question, I concur in the foregoing dissent by Justice Atkinson. See Code, § 2-401; City of Atlanta v. Hudgins, 193 Ga. 618 (2) (19 S. E. 2d, 508); Griggs v. State, 130 Ga. 16 (60 S. E. 103); United States Fidelity & Guaranty Co. v. Walts, 35 Ga. App. 447 (133 S. E. 476).